         Case 5:15-cv-03209-EFM Document 211 Filed 09/07/21 Page 1 of 22




                           IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF KANSAS


  MICHAEL M. TONEY,

                   Plaintiff,


   vs.                                                            Case No. 15-3209-EFM

  JESS QUIDICHAY, JR. and
  ZACORY SULLIVAN,

                   Defendants.




                                   MEMORANDUM AND ORDER

         Plaintiff Michael Toney is a prisoner who at all times relevant to this litigation was

incarcerated at El Dorado Correctional Facility (“EDCF”). He sues Defendants Jess Quidichay,

Jr., and Zacory Sullivan under 42 U.S.C. § 1983 alleging violations of his First and Eighth

Amendment rights. Quidichay and Sullivan have each moved for summary judgment on Toney’s

claims on the basis that they are entitled to qualified immunity. For the following reasons, the

Court grants Quidichay’s Motion for Summary Judgment (Doc. 198) and denies Sullivan’s Motion

for Summary Judgment (Doc. 200).1




       1
          Toney filed a Motion for Oral Argument (Doc. 207) regarding Defendants’ Motions for Summary
Judgment. The Court sees no need for oral argument on Defendants’ motions. Therefore, Toney’s motion is denied.
        Case 5:15-cv-03209-EFM Document 211 Filed 09/07/21 Page 2 of 22




                          I.     Factual and Procedural Background

       This protracted litigation began in August 2015 when Toney filed suit against several

EDCF employees alleging constitutional violations related to his incarceration. Since that time,

Toney has amended his Complaint three times, and the Court has ruled on two rounds of motions

to dismiss. Toney’s remaining claims are (1) a First Amendment claim against Defendant

Quidichay for failing to provide Toney meals in a way that would accommodate his religious

beliefs and (2) an Eighth Amendment claim against Defendant Sullivan for excessive use of force

based on Sullivan’s use of pepper spray. The Court will first set forth the uncontroverted facts as

to Toney’s First Amendment claim and then as to his Eighth Amendment claim.

A.     Toney’s Free Exercise Claim

       Toney has been a practicing Muslim since 2005. Every year Toney fasts from dawn to

sunset during the month of Ramadan. Muslim inmates at EDCF are served two meals during

Ramadan—an early breakfast and a late dinner—and each meal contains larger portions than

normal. For years, EDCF practice was to serve breakfast during Ramadan to Muslim prisoners

before non-Muslim prisoners. But, on the first day of Ramadan in 2015, that practice changed for

prisoners in administrative segregation, which is where Toney was held at all times relevant to this

case. On June 18, 2015, EDCF officers did not serve Toney his morning meal until after he began

his fast. The officer serving breakfast informed Toney that Muslim prisoners “only needed to be

fed before sunrise.”

       On June 20, 2015, Toney submitted a “Form-9” complaint to Defendant Quidichay. In his

complaint, Toney explained that his religious beliefs obligate him to begin fasting at dawn,

approximately one and a half hours before sunrise. Toney requested that he and all Muslim

inmates in administrative segregation be served breakfast before the other inmates, as had been the


                                                -2-
           Case 5:15-cv-03209-EFM Document 211 Filed 09/07/21 Page 3 of 22




practice for years and was still the practice for Muslim inmates in general population. Toney

submitted the Form-9 to Quidichay because he was the night Captain, and thus the decision-maker

during that time period at EDCF. Because Quidichay previously handled problems for Toney at

EDCF, Toney knew that Quidichay could “get things done” and expected him to fix this problem.

On June 29, 2015, Quidichay responded to Toney’s complaint in writing, stating that “procedure

dictates you receive your meal prior to sunrise or before daylight.” Toney never received a copy

of this procedure.

       During the 30 days of Ramadan in 2015, Toney’s breakfast was served after dawn all but

three to five days. Toney abstained from eating breakfast on the days his meal arrived late. Toney

lost 10 to 15 pounds during Ramadan that year. Additionally, he experienced headaches, dizziness,

low energy, weakness, and disrupted sleep. Toney believes that the lack of nutrition aggravated

his preexisting high blood pressure.

B.     Toney’s Excessive Force Claim

       1.         Compliance with D. Kan. Rule 56.1

       The required rules for summary judgment motions in the District of Kansas are set forth in

D. Kan. Rule 56.1. Under that rule, “[a]ll material facts set forth in the statement of the movant

will be deemed admitted for the purpose of summary judgment unless specifically controverted by

the statement of the opposing party.”2 D. Kan. Rule 56.1(b) addresses opposing motions for

summary judgment. It states:

       (b) Opposing Memorandum

       (1) A memorandum in opposition to a motion for summary judgment must begin
       with a section containing a concise statement of material facts as to which the party

       2
           D. Kan. Rule 56.1(a).



                                               -3-
        Case 5:15-cv-03209-EFM Document 211 Filed 09/07/21 Page 4 of 22




       contends a genuine issue exists. Each fact in dispute must be numbered by
       paragraph, refer with particularity to those portions of the record upon which the
       opposing party relies, and, if applicable, shall state the number of movant’s fact that
       is disputed.

       (2) If the party opposing summary judgment relies on any facts not contained in
       movant’s memorandum, that party must set forth each additional fact in a separately
       numbered paragraph, supported by references to the record, in the manner required
       by subsection (a), above. All material facts set forth in this statement of the non-
       moving party will be deemed admitted for the purpose of summary judgment unless
       specifically controverted by the reply of the moving party.

       Neither party complies with this Rule. First, Toney fails to properly controvert the material

facts set forth by Sullivan. He does not identify which portion of Sullivan’s factual paragraphs he

intends to controvert and does not cite to the portions of the record for which he relies upon in

controverting them.    Additionally, in attempting to controvert Sullivan’s facts, he cites to

paragraphs within the additional statement of facts set forth in his response brief. These

paragraphs, however, are not related and thus do not controvert Sullivan’s stated facts.

       Likewise, Sullivan fails to properly controvert the facts set forth in Toney’s response brief.

When responding to Toney’s additional statement of facts, Sullivan states “Controverted.

(Defendants supplemental responses to Plaintiff’s First Request for Production of Documents).”

But, Sullivan cannot base his reply to Toney’s additional statement of facts on his responses to a

request for production of documents. Rule 56.1(d) provides that “[a]ll facts on which a motion or

opposition is based must be presented by affidavit, declaration under penalty of perjury, and/or

relevant portions of pleadings, depositions, answers to interrogatories, and responses to requests

for admission.” Notably, the Rule does not state that responses may be based on records produced

in response to requests for production of documents. Additionally, Sullivan fails to point out with

particularity which portion of Sullivan’s responses to the request for production on which he relies.

The responses to the request for production consist of 26 pages of documents. Although this is


                                                -4-
        Case 5:15-cv-03209-EFM Document 211 Filed 09/07/21 Page 5 of 22




not an overly voluminous number of pages, the Court will not sift through the record in an attempt

to locate arguments for the parties.3

        Because of the deficiencies in the parties’ briefing, the facts regarding the altercation

between Toney and Sullivan are largely disputed. The Court will set forth the undisputed facts

first and then each parties’ factual allegations.

        2.      Facts

        On the morning of June 13, 2016, Toney woke up and went to his cell door and saw two

officers he had not previously seen working in the cell house. He later learned that one of them

was Defendant Sullivan. Toney called out the door and told the officers that he needed his food.

One of the officers yelled back that they just got the food in and would be passing it out shortly.

Toney then yelled that he was Muslim and needed his food and medication before a certain time.

He was told they would get to him as soon as they could.

        Sullivan and the other officer then walked around the cell house passing out the rest of the

inmates’ food and medication before arriving at Toney’s cell. As the officers approached him,

Toney called out to them several times that it was running out of time for him to get his food.

After he received his food, Toney told Sullivan that he did not receive all of it and the food they

gave him was cold.

        The parties dispute what occurred next. Toney contends that after he told Sullivan that he

did not receive all of his food, Sullivan responded “we gave you all your food and we just took

that food out of the warmer.” According to Toney, this was false and Sullivan knew it. When




       3
          Boldridge v. Tyson Foods, Inc., 2007 WL 1299197, at *2 (D. Kan. 2007) (“On a motion for summary
judgment, the [C]ourt will not marshal the evidence for a party.”).



                                                    -5-
           Case 5:15-cv-03209-EFM Document 211 Filed 09/07/21 Page 6 of 22




Sullivan opened the food port slot, Toney sat the medicine cup down with his left hand, smacked

the food port door with his right hand, and pointed it at Sullivan and stated, “That is no way to

speak to me.” Sullivan then slammed the food port door on Toney’s hand, knocking the medicine

cup down and trapping his hand. Toney then pushed the door off his hand and stuck his arm out

in an instinctive attempt to reach at Sullivan. The food port door is very small, and Toney could

not have reached Sullivan. Sullivan then reached for his pepper spray. Toney backed up and away

from the cell door. Sullivan put his hand in the cell with the pepper spray and started spraying

without warning. Sullivan sprayed Toney twice. Toney was later escorted to the shower and then

the medical clinic.

       Sullivan contends that after he unlocked the food port door, Toney reached through the

hole and tried to grab him. He ordered Toney to go to the back of his cell. Toney refused. Sullivan

then repeated the order and warned Toney that he would be sprayed if he did not comply. Toney

refused and continued yelling and attempting to grab Sullivan. Sullivan then deployed a two

second burst of pepper spray to subdue Toney and obtain compliance. After he was finished, he

called for staff assistance. Toney was restrained and taken to the showers for decontamination.

He was later escorted to the clinic, found to be uninjured, and returned to his cell.

                                      II.     Legal Standard

       Summary judgment is appropriate if the moving party demonstrates that there is no genuine

issue as to any material fact, and the movant is entitled to judgment as a matter of law.4 A fact is

“material” when it is essential to the claim, and issues of fact are “genuine” if the proffered




       4
           Fed. R. Civ. P. 56(a).



                                                 -6-
            Case 5:15-cv-03209-EFM Document 211 Filed 09/07/21 Page 7 of 22




evidence permits a reasonable jury to decide the issue in either party’s favor.5 The movant bears

the initial burden of proof and must show the lack of evidence on an essential element of the claim.6

If the movant carries its initial burden, the nonmovant may not simply rest on its pleading but must

instead “set forth specific facts” that would be admissible in evidence in the event of trial from

which a rational trier of fact could find for the nonmovant.7 These facts must be clearly identified

through affidavits, deposition transcripts, or incorporated exhibits—conclusory allegations alone

cannot survive a motion for summary judgment.8 The Court views all evidence and reasonable

inferences in the light most favorable to the party opposing summary judgment.9

                                                     III.   Analysis

        Quidichay and Sullivan both assert that they are entitled to summary judgment based on

the defense of qualified immunity. It is well established that “[i]ndividual defendants named in a

§ 1983 action may raise a defense of qualified immunity.”10 “The doctrine of qualified immunity

shields public officials . . . from damages actions unless their conduct was unreasonable in light

of clearly established law.”11 When the defense of qualified immunity is asserted, the burden shifts

to the plaintiff to show: “(1) that the defendant’s actions violated a federal constitutional or



        5
            Lounds v. Lincare, Inc., 812 F.3d 1208, 1220 (10th Cir. 2015) (citation omitted).
        6
          Thom v. Bristol-Myers Squibb Co., 353 F.3d 848, 851 (10th Cir. 2003) (citing Celotex Corp. v. Catrett, 477
U.S. 317, 322-23, 325 (1986)).
        7
            Id. (citing Fed. R. Civ. P. 56(e)).
        8
          Mitchell v. City of Moore, 218 F.3d 1190, 1197 (10th Cir. 2000) (citing Adler v. Wal-Mart Stores, Inc., 144
F.3d 664, 671 (10th Cir. 1998)).
        9
            LifeWise Master Funding v. Telebank, 374 F.3d 917, 927 (10th Cir. 2004).
        10
             Cillo v. City of Greenwood Vill., 739 F.3d 451, 460 (10th Cir. 2013).
        11
             Id. (quotation and citation omitted).



                                                            -7-
          Case 5:15-cv-03209-EFM Document 211 Filed 09/07/21 Page 8 of 22




statutory right, and if so, (2) that the right was clearly established at the time of the defendant’s

unlawful conduct.”12 The Court has discretion to determine “which of the two prongs of the

qualified immunity analysis should be addressed first in light of the circumstances in the particular

case at hand.”13 “If the plaintiff fails to satisfy either part of the two-part inquiry, the court must

grant the defendant[s] qualified immunity.”14

A.       Quidichay’s Motion for Summary Judgment

         Quidichay argues that Toney cannot establish either element of the qualified immunity

analysis. First, he argues that Toney cannot establish a First Amendment violation because

Quidichay did not act with a sufficiently culpable state of mind and because he was not personally

involved in the violation. Second, Quidichay argues that Toney cannot establish a violation of a

clearly established constitutional right.

         1.          Constitutional Violation

         Quidichay argues that Toney cannot prove that that he acted with the requisite intent for a

First Amendment violation. Citing Gallagher v. Shelton,15 Quidichay argues that the culpability

standard is a conscious or intentional interference with a constitutionally protected right.16

However, in 2018, the Tenth Circuit issued its decision in Ralston v. Cannon (“Ralston I”)17 where

it stated in a footnote: “Although [the defendant] relies on Gallagher as setting the relevant


         12
              Id. (citation omitted).
         13
              Pearson v. Callahan, 555 U.S. 223, 236 (2009).
         14
              Medina v. Cram, 252 F.3d 1124, 1128 (10th Cir. 2001) (citation omitted).
         15
              587 F.3d 1063 (10th Cir. 2009).
         16
            See id. at 1070 (citing Lovelace v. Lee, 472 F.3d 174, 201 (4th Cir. 2006) (“[Plaintiff] must assert conscious
or intentional interference with his free exercise rights to state a valid claim under § 1983”)).
         17
              884 F.3d 1060 (10th Cir. 2018).



                                                           -8-
        Case 5:15-cv-03209-EFM Document 211 Filed 09/07/21 Page 9 of 22




parameters of a § 1983 free exercise claim, there is reason to doubt whether ‘conscious’

interference with an individual’s right to free exercise amounts to a viable § 1983 First Amendment

claim for damages.” 18 The Circuit further explained that the Gallagher standard was in question

because of the Supreme Court’s decision in Ashcroft v. Iqbal.19

       In Iqbal, the Supreme Court considered the validity of a complaint alleging federal officials

violated the plaintiff’s First and Fifth Amendment rights by subjecting the defendant to harsh

conditions of confinement because of race, religion, and national origin.20 The Supreme Court

found it necessary to set forth “the elements a plaintiff must plead to state a claim of

unconstitutional discrimination against officials entitled to assert the defense of qualified

immunity.”21 The Supreme Court stated, “[w]here the claim is invidious discrimination in

contravention of the First and Fifth Amendments, our decisions make clear that the plaintiff must

plead and prove that the defendant acted with discriminatory purpose.”22 The Court further stated

that “purposeful discrimination requires more than ‘intent as volition or intent as awareness of

consequences.’ ”23 It requires “a decisionmaker’s undertaking a course of action ‘because of,’ not

merely ‘in spite of,’ [the action’s] adverse effects upon an identifiable group.”24




       18
            Id. at 1063 n.3.
       19
            Id. (citing Ashcroft v. Iqbal, 556 U.S. 662 (2009)).
       20
            Iqbal, 556 U.S. at 668-69.
       21
            Id. at 675.
       22
            Id. at 676 (citations omitted).
       23
            Id. (quoting Personnel Admin. of Mass. v. Feeney, 442 U.S. 256, 279 (1979)).
       24
            Id. at 676-77.



                                                          -9-
         Case 5:15-cv-03209-EFM Document 211 Filed 09/07/21 Page 10 of 22




         The Supreme Court decided Iqbal six months before Gallagher, but the Gallagher court

made no reference to Iqbal when adopting and applying the less demanding “conscious or

intentional interference” standard.25 In Ralston I, the Tenth Circuit declined to decide whether the

Gallagher standard was still applicable in light of Iqbal because the issue was not before it on

appeal.26 To date, the Tenth Circuit has not reconciled these cases.27 A review of Tenth Circuit

case law, however, reveals that the Circuit has regularly applied the purposeful discrimination

standard in § 1983 cases.28 Most recently, the Tenth Circuit applied this standard in Carr v.

Zwally.29 In that case, the Circuit concluded that the plaintiff inmate did not adequately allege that

the defendant sheriff’s deputy acted with a discriminatory purpose when he took the inmate’s

Bibles and other religious materials from his cell.30 The Tenth Circuit stated that although the

inmate alleged that the deputy acted “knowingly,” “oppressively,” and “purposely,” the complaint

lacked sufficient factual matter to show that the deputy took the items for the purpose of




         25
              See Gallagher, 587 F.3d at 1069-70.
         26
           Ralston I, 884 F.3d at 1063 n.3. Ralston I was on appeal before the Tenth Circuit based on the district
court’s denial of qualified immunity to the defendant. Id. at 1065-66. The Tenth Circuit found that the defendant’s
appeal amounted to a challenge to the district court’s determinations of evidentiary sufficiency and therefore
concluded that it lacked jurisdiction. Id. at 1067-68.
         27
         The issue of whether the Gallagher standard or the purposeful discrimination standard applies to First
Amendment free exercise claims was squarely before the Tenth Circuit in Ralston v. Cannon, --- F. App’x ---, 2021
WL 3478634 (10th Cir. 2021) (“Ralston II”) but the Tenth Circuit did not resolve the issue. See infra Part III.A.2.
         28
            See Ralston v. Cannon, 2019 WL 8223559, at *4-*5 (D. Colo. 2019) (collecting Tenth Circuit cases
requiring the plaintiff to allege or show that the defendant acted with purposeful discrimination). The District of
Colorado also correctly observes that there are several Tenth Circuit decisions that apply the Gallagher standard post-
Iqbal, without any discussion of Iqbal. Id. at *4 n.2 (citing Watkins v. Rogers, 525 F. App’x 756 (10th Cir. 2013);
Peterson v. Lampert, 499 F. App’x 782 (10th Cir. 2012); McKinley v. Maddox, 493 F. App’x 929 (10th Cir. 2012)).
         29
              760 F. App’x 550 (10th Cir. 2019).
         30
              Id. at 555.



                                                        -10-
         Case 5:15-cv-03209-EFM Document 211 Filed 09/07/21 Page 11 of 22




discriminating on behalf of the inmate’s religion.31 Thus, because the Tenth Circuit has applied

the purposeful discrimination standard more frequently and most recently in analyzing First

Amendment claims brought under § 1983, the Court will apply this standard to Toney’s claim.

         Here, the record shows that Toney first complained to Quidichay by filing a Form 9 on

June 20, 2015. Quidichay responded on June 29, stating that “procedure dictates that you receive

your meal prior to sunrise or before daylight.” This means that Quidichay was put on notice of a

constitutional violation and had approximately two weeks to take corrective measures before

Ramadan ended. At best, this evidence shows that Quidichay was aware that denying Toney’s

request would interfere with the free exercise of his religion. But, it is insufficient to raise the

inference that Quidichay denied Toney’s request because of his religion. Indeed, there is no

evidence in the record that Quidichay acted with a discriminatory purpose. Therefore, Toney has

failed to raise a triable issue of disputed fact over whether Quidichay’s conduct rises to the level

of a constitutional violation. Therefore, Toney has not met the first prong of the qualified

immunity analysis, and Quidichay is entitled to qualified immunity.32

         2.         Clearly Established Right

         In the alternative, the Court concludes that Quidichay is entitled to qualified immunity

because Toney cannot establish the second prong of the qualified immunity test—that Quidichay’s

conduct violated a clearly established constitutional right. Whether a right is clearly established

often depends on how broadly or narrowly that right is defined. The Supreme Court has




         31
              Id.
         32
            A.M. v. Holmes, 830 F.3d 1123, 1134-35 (10th Cir. 2016) (“[I]f the plaintiff fails to establish either prong
of the two-pronged qualified-immunity standard, the defendant prevails on the defense.”) (citations omitted).



                                                         -11-
        Case 5:15-cv-03209-EFM Document 211 Filed 09/07/21 Page 12 of 22




admonished courts “not to define clearly established law at a high level of generality.”33 Instead,

the right’s “contours must be so well defined that it is ‘clear to a reasonable officer that his conduct

was unlawful in the situation he confronted.’ ”34 Although there does not have to be “a case

directly on point for a right to be clearly established, existing precedent must have placed the

statutory or constitutional question beyond debate.”35 In deciding if a right is clearly established,

the Court looks to Supreme Court and Tenth Circuit precedent, as well as the “weight of authority

from other courts.”36 “While the facts of the cases compared need not be identical, they must be

sufficiently analogous to satisfy the particularized context necessary to support liability.”37

        The Tenth Circuit recently examined whether the law was clearly established in a case

factually similar to the one at issue here—Ralston v. Cannon (“Ralston II”).38 Ralston is a

Messianic Jew who was arrested and booked into a detention center in January 2014.39 He brought

a § 1983 claim alleging the violation of his First Amendment rights when the detention center’s

chaplain denied him a Kosher diet from January 2, 2014, to February 4, 2014.40 The district court

granted the defendant chaplain qualified immunity on the basis that Ralston failed to raise a triable

issue of disputed fact over whether the chaplain’s conduct rose to the level of a constitutional



        33
             Ashcroft v. al-Kidd, 563 U.S. 731, 742 (2011).
        34
           District of Columbia v. Wesby, ---U.S.---, 138 S. Ct. 577, 590 (2018) (quoting Saucier v. Katz, 533 U.S.
194, 202 (2001)).
        35
             White v. Pauly, 137 S. Ct. 548, 551 (2017) (citations, alterations, and quotations omitted).
        36
             Estate of Booker v. Gomez, 745 F.3d 405, 411 (10th Cir. 2014) (citation omitted).
        37
             Mecham v. Frazier, 500 F.3d 1200, 1206 (10th Cir. 2007) (internal citation omitted).
        38
             --- F. App’x ---, 2021 WL 3478634 (10th Cir. 2021).
        39
             Id. at *1.
        40
             Id.



                                                          -12-
       Case 5:15-cv-03209-EFM Document 211 Filed 09/07/21 Page 13 of 22




violation.41 Relying on the Iqbal standard, i.e., purposeful discrimination, the district court

concluded that Ralston must prove that the chaplain acted with discriminatory purpose and there

was no evidence that the chaplain denied Ralston’s diet request because of his religion.42

       On appeal, the Tenth Circuit did not address whether there was a constitutional violation.

Instead, it chose to focus on whether there was a violation of a clearly established constitutional

right.43 The Tenth Circuit held that during the time period of the alleged violation, i.e., January

2014, “the law was not clearly established that [the chaplain] could be held liable for violating Mr.

Ralston’s free exercise rights by acting without a discriminatory purpose.”44 The Circuit found

that Ralston I provided the foundation for this holding.45 Ralston I, which was decided in 2018,

concluded that after Iqbal, “it was doubtful in our circuit whether having anything short of a

discriminatory purpose would be sufficient to expose a defendant to § 1983 liability for a First

Amendment free-exercise violation.”46 Accordingly, the Circuit found that:

        [I]n 2018, that a reasonable official in the chaplain’s position would not have
       understood that denying a prisoner a kosher diet without a discriminatory purpose
       would subject him to a free-exercise violation. It follows ineluctably that in 2014—
       i.e., at the earlier date of the events at issue here—a reasonable official in [the
       chaplain’s] position would not have understood that denying a kosher diet to a
       prisoner without discriminatory purpose would subject him to liability under § 1983
       for a First Amendment free-exercise violation. Stated otherwise, in 2014, the
       answer to the “constitutional question” of whether or not a plaintiff must act with




       41
            Id. at *2.
       42
            Id.
       43
            Id. at *5.
       44
            Id.
       45
            Id. at *6.
       46
            Id.



                                                -13-
       Case 5:15-cv-03209-EFM Document 211 Filed 09/07/21 Page 14 of 22




       purposeful discrimination to be liable for a free-exercise violation would not have
       been “beyond debate.”47

Therefore, the Tenth Circuit affirmed the district court’s holding that the chaplain was entitled to

qualified immunity.48

       Here, the time period at issue is June 29, 2015, to July 17, 2015—the time from which

Quidichay responded to Toney’s Form-9 complaint denying his request for a meal before dawn to

the end of Ramadan. This time period is after the Supreme Court’s 2009 decision in Iqbal. Based

on the Tenth Circuit’s analysis in Ralston II, there was a serious question in 2015 as to whether

the applicable scienter standard for a First Amendment free exercise claim was intentional or

conscious interference as stated by Gallagher or purposeful discrimination as stated by Iqbal.

Thus, the law was not clearly established that Quidichay could be held liable for violating Toney’s

free exercise rights by acting without a discriminatory purpose. Therefore, Quidichay is entitled

to qualified immunity. The Court grants his Motion for Summary Judgment.

B.     Sullivan’s Motion for Summary Judgment

       Sullivan argues that he is entitled to qualified immunity on Toney’s Eighth Amendment

claim because Toney cannot meet either prong of the qualified immunity analysis. First, Sullivan

asserts that Toney cannot establish a constitutional violation because the force used was de

minimus and there is no evidence that Sullivan acted with a sufficiently culpable state of mind.

Second, Sullivan asserts that a reasonable person in his position would not have known that his

conduct violates a clearly established constitutional right.

       1.         Constitutional Violation


       47
            Id. (quoting al-Kidd, 563 U.S. at 741).
       48
            Id.



                                                      -14-
        Case 5:15-cv-03209-EFM Document 211 Filed 09/07/21 Page 15 of 22




        The Eighth Amendment of the United States Constitution prohibits cruel and unusual

punishments. An inmate’s Eighth Amendment rights are implicated when a prison official subjects

the inmate to excessive force.49 To determine if an act of force is excessive under the Eighth

Amendment, courts undergo a two-part inquiry. The first part “asks if the alleged wrongdoing was

objectively harmful enough to establish a constitutional violation.”50 The second part is a

subjective question that asks whether the alleged offender “acted with a sufficiently culpable state

of mind.”51 Under the objective prong, an excessive force claim cannot succeed if the use of force

is both de minimis and “not of a sort repugnant to the conscience of mankind.”52 The focus is on

the “nature of the force” used, not merely the seriousness of the inmate’s injury.53 Under the

subjective prong, “[a]n official has a culpable state of mind if he uses force maliciously and

sadistically for the very purpose of causing harm, rather than in a good faith effort to maintain or

restore discipline.”54

        Sullivan argues that the discharge of pepper spray is a de minimus use of force and thus not

a violation of the Eighth Amendment. In support of his argument, Sullivan relies on a list of cases

from the Tenth Circuit and this District in which courts concluded that the defendant’s use of force

against an inmate was de minimus. Only one of these cases, however, involves the use of pepper



        49
             See Hudson v. McMillian, 503 U.S. 1, 4 (1992).
        50
          Redmond v. Crowther, 882 F.3d 927, 936 (10th Cir. 2018) (quoting Giron v. Corr. Corp. of Am., 191 F.3d
1281, 1289 (10th Cir. 1999)).
        51
             Id.
        52
             Brosh v. Duke, 616 F. App’x 883, 888 (10th Cir. 2015) (citation omitted).
        53
           Graham v. Sherriff of Logan Cnty., 741 F.3d 1118, 1123 (10th Cir. 2013) (quoting Wilkins v. Gaddy, 559
U.S. 34, 37 (2010)).
        54
             Sayed v. Virginia, 744 F. App’x 542, 549 (10th Cir. 2018) (citation and quotations omitted).



                                                         -15-
        Case 5:15-cv-03209-EFM Document 211 Filed 09/07/21 Page 16 of 22




spray by the defendant. In Gargan v. Gabriel,55 an inmate alleged that prison officials sprayed the

inmate with pepper spray during a cell extraction.56 The Tenth Circuit affirmed the district court’s

dismissal of the inmate’s Eighth Amendment claim because the inmate’s complaint contained no

facts discussing the need, or lack thereof, of using pepper spray during the extraction.57 Without

allegations surrounding the use of force, the Tenth Circuit could not conclude that the use of pepper

spray was excessive under the circumstances.58 Gargan’s holding supports the position that

utilizing pepper spray may be a valid use of force under certain circumstances. It is not, however,

applicable here because the Gargan complaint did not contain, and thus, the district court did not

analyze, the facts surrounding the need, or lack thereof, to use pepper spray.

        The Tenth Circuit has held that “pepper spray is an instrument with which prison officers

wield their authority, or force, and thus its use implicates the excessive use of force.”59

Furthermore, in DeSpain v. Uphoff, the Tenth Circuit held that an inmate could bring his Eighth

Amendment claim to a jury when he presented evidence that a prison official discharged pepper

spray in the prison as a practical joke.60 Whether the use of pepper spray is objectively harmful

under the Eighth Amendment “turns in part on how long [the inmate] was sprayed and whether he

was adequately irrigated afterwards or left to suffer unnecessarily.”61


        55
             50 F. App’x 920 (10th Cir. 2002).
        56
             Id. at 922.
        57
             Id. at 923.
        58
             Id.
        59
           Norton v. City of Marietta, 432 F.3d 1145, 1154 (10th Cir. 2005) (quoting DeSpain v. Uphoff, 264 F.3d
965, 978 (10th Cir. 2001)).
        60
             DeSpain, 264 F.3d at 979-80.
        61
             Norton, 432 F.3d at 1154.



                                                     -16-
       Case 5:15-cv-03209-EFM Document 211 Filed 09/07/21 Page 17 of 22




       In this case, because the parties have failed to comply with D. Kan. Rule 56.1 in responding

to the other party’s factual assertions, the facts surrounding Sullivan’s use of pepper spray on

Toney are contested. Sullivan asserts that he sprayed Toney once, for two seconds, after Toney

refused to comply with his orders and after being warned twice that he would be sprayed. Sullivan

also asserts that Toney was taken directly to irrigation after being sprayed and then to the medical

clinic, where he was found to be uninjured. Toney, on the other hand, asserts that he moved away

from his cell door without being told to do so and that Sullivan sprayed him twice with no warning.

He also asserts that he was later taken to irrigation and then to the medical clinic and that he

suffered excruciating pain. Given these disputed factual contentions, the Court concludes that

there are genuine issues of material fact regarding Sullivan’s use of pepper spray.

       The next issue is whether Sullivan possessed the requisite subjective intent when he

discharged pepper spray into Toney’s cell. The core inquiry here is “whether force was applied in

a good-faith effort to maintain or restore discipline, or maliciously and sadistically to cause

harm.”62 The following factors should be considered in deciding if force was applied in good-faith

or to cause harm: (1) the extent of the inmate’s injury, (2) the need for application of force, (3)

the relationship between that need and the amount of force used, (4) the threat reasonably perceived

by the defendant, (5) and any efforts made to temper the severity of a forceful response.63

       Under the first factor, Toney’s affidavit states that he suffered excruciating pain from the

discharge of pepper spray. He has not come forward with any evidence discussing how long the

pain lasted or if he suffered any other injuries. Based on the limited nature of Toney’s injury, the



       62
            Hudson, 503 U.S. at 7.
       63
            Green v. Denning, 465 F. App’x 804, 807 (10th Cir. 2012) (quoting Hudson, 503 U.S. at 7).



                                                       -17-
       Case 5:15-cv-03209-EFM Document 211 Filed 09/07/21 Page 18 of 22




Court cannot conclude that Sullivan acted maliciously or sadistically. Thus, this factor weighs in

Sullivan’s favor.

       The second factor weighs in Toney’s favor. Sullivan argues that he used pepper spray to

obtain compliance with his orders and regain control of the food port door. There is no evidence,

however, that Sullivan ordered Toney to keep the food port door closed, and Toney states that he

opened the door to free his trapped hand. Furthermore, although Toney reached out of the food

port door in an attempt to grab Sullivan, there is no way Toney could have reached him because

the door is very small and Toney was inside the cell while Sullivan was standing outside of it.

Accordingly, Sullivan’s assertion that force was necessary in this situation is unfounded.

       The third factor requires the Court to consider the relationship between the need to use

force and the amount of force used. Because it is doubtful that this incident required Sullivan to

use any amount of force, Sullivan’s use of pepper spray exceeded what was necessary under the

circumstances. Thus, this factor weighs in Toney’s favor.

       The fourth factor likewise favors Toney. While Sullivan may have perceived Toney’s

action of grabbing at him through the food port door as a serious threat, Toney was locked in his

cell during the entire altercation and could not have reached him. Thus, it is not reasonable for

Sullivan to believe that Toney posed an immediate threat to anyone’s safety.

       Finally, under the fifth factor, the Court considers any efforts made by Sullivan to temper

the severity of a forceful response. This factor also weighs in Toney’s favor. Sullivan never

attempted to diffuse the situation or ensure compliance using tactics other than force. The

altercation was not so serious to warrant an immediate forceful response without first attempting

a more peaceful resolution.




                                               -18-
       Case 5:15-cv-03209-EFM Document 211 Filed 09/07/21 Page 19 of 22




       Four of the five factors suggest that Sullivan did not act in good faith to maintain or restore

discipline. The Court therefore concludes that there is a genuine issue of material fact regarding

whether Sullivan acted with the requisite state of mind on Toney’s excessive force claim. Toney

has met his burden under the first prong of the qualified immunity analysis.

       2.          Clearly Established Law

       Under the second prong of the qualified immunity test, Sullivan is entitled to immunity

unless his alleged actions violated a clearly established right. “To qualify as clearly established, a

constitutional right must be sufficiently clear that every reasonable official would have

understood that what he is doing violates that right.”64 In determining whether a right is clearly

established, the Court looks for a Supreme Court or Tenth Circuit case that is sufficiently on point,

or the clearly established weight of authority from other courts.65 “Ultimately, existing precedent

must have placed the statutory or constitutional question beyond debate.”66 The facts of the cases

compared need not be identical, but they must be “sufficiently analogous to satisfy the

particularized context necessary to support liability.”67

       Adhering to his version of the facts, Sullivan argues that a reasonable person in the same

situation would not have reason to know that using pepper spray for two seconds in order to restore

discipline, obtain compliance with two direct orders, and regain control of the food port door would

violate Toney’s clearly established rights under the Eighth Amendment. The Court, however, must




       64
            Stevenson v. Cordova, 733 F. App’x 939, 943–44 (10th Cir. 2018) (citation omitted).
       65
            Id. at 944 (citation omitted).
       66
            Id. (citation and quotations omitted).
       67
            Mecham, 500 F.3d at 1206 (internal quotation omitted).



                                                       -19-
       Case 5:15-cv-03209-EFM Document 211 Filed 09/07/21 Page 20 of 22




view the facts in the light most favorable to Toney and thus accepts Toney’s factual allegations.

These facts reflect that in June 2016, Sullivan and Toney engaged in an altercation regarding his

morning breakfast. At all times, Toney was inside his cell and Sullivan was standing outside of it.

After Sullivan slammed the food port door on Toney’s hand, Toney lifted the door off his hand

and then reached out to grab Sullivan. Because the port hole door is small, Toney could not have

reached him. Sullivan then moved toward the cell door, and Toney backed away from it. Sullivan

then sprayed Toney with pepper spray without warning.

       The right to be free from excessive force involving pepper spray has been clearly

established since 2001 when the Tenth Circuit issued its decision in DeSpain v. Uphoff.68 In

DeSpain, the plaintiff alleged, among other things, that a prison guard intentionally and

indiscriminately discharged pepper spray as a practical joke while walking outside the prison tier

that housed the plaintiff.69 The Tenth Circuit stated that it would “not require inmates to be

subjected to the malicious whims of prison guards” and that the unwarranted use of pepper spray

against an inmate is unlawful under the Eighth Amendment.70

       There are certainly differences between Toney’s allegations against Sullivan and the prison

guard’s conduct in DeSpain. Most notably, the guard in DeSpain discharged the pepper spray as

a practical joke. No such evidence exists here. DeSpain is sufficiently analogous, however, that

any reasonable prison official would have known that the unwarranted and malicious use of pepper

spray against an inmate in a locked cell would violate the Eighth Amendment. Thus, pursuant to



       68
            264 F.3d 965 (10th Cir. 2001).
       69
            Id. at 977.
       70
            Id. at 978.



                                               -20-
       Case 5:15-cv-03209-EFM Document 211 Filed 09/07/21 Page 21 of 22




DeSpain, and upon accepting the facts alleged by Toney in his affidavit and viewing them in his

favor, the Court holds that it was clearly established that Sullivan’s conduct during the June 2016

incident represented an excessive use of force that violated the Eighth Amendment. Toney has

therefore met his burden as to the second prong of the qualified immunity analysis. Accordingly,

the Court denies Sullivan’s Motion for Summary Judgment.

                                       IV.     Conclusion

       The Court grants qualified immunity to Defendant Quidichay on the basis that Toney has

not established a violation of his First Amendment rights. In the alternative, the Court grants

qualified immunity to Defendant Quidichay on the basis that Toney has not established a violation

of a clearly established constitutional right. Accordingly, the Court grants Quidichay’s Motion for

Summary Judgment.

       As to Defendant Sullivan, the Court denies qualified immunity. Toney has met his burden

to come forward with sufficient evidence to create a genuine issue of material fact that Sullivan

violated his Eight Amendment rights by spraying pepper spray at him in his cell. Additionally,

the law was clearly established in 2016 that similar conduct represented an excessive use of force

in violation of the 8th Amendment. Accordingly, the Court denies Sullivan’s Motion for Summary

Judgment.

       IT IS THEREFORE ORDERED that Defendant Quidichay’s Motion for Summary

Judgment (Doc. 198) is GRANTED.

       IT IS FURTHER ORDERED that Defendant Sullivan’s Motion for Summary Judgment

(Doc. 200) is DENIED.

       IT IS FURTHER ORDERED that Plaintiff Toney’s Motion for Oral Argument (Doc.

207) is DENIED.


                                               -21-
Case 5:15-cv-03209-EFM Document 211 Filed 09/07/21 Page 22 of 22




IT IS SO ORDERED.

Dated this 7th day of September, 2021.




                                                ERIC F. MELGREN
                                                UNITED STATES DISTRICT JUDGE




                                         -22-
